Citation Nr: 1532422	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  07-09 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to a certificate of eligibility for an automobile and adaptive equipment or for adaptive equipment only.

3. Entitlement to a certificate of eligibility for special adaptive housing.

4. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2006 (PTSD), December 2014 (SMC Aid and Attendance and automobile and/or adaptive equipment), and February 2015 (special adaptive housing) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Contrary to the representatives contentions in the July 2015 appellate brief, the issues of entitlement to rating in excess of 70 percent for vascular dementia with depression, increase for Perthes Disease of the left hip, increase for residuals of a stroke, and entitlement to a TDIU are not before the Board for appellate consideration.

Specifically, in December 2012, the RO granted service connection for vascular dementia with depression and assigned an initial 70 percent evaluation, effective October 21, 2003.  There is no indication that the Veteran has expressed disagreement with the initial 70 percent evaluation assigned or the effective date.

Similarly, the representative asserted that the Veteran's January 2001 claim for a rating in excess of 20 percent for service-connected Perthes Disease of the left hip remains pending; however, in a June 2001 rating decision, the RO continued the 20 percent disability rating for Perthes Disease of the left hip.  The Veteran notified of that decision on June 15, 2001.  On August 20, 2001, the Veteran submitted a statement indicating a worsening of left hip pain.  Significantly, the Veteran did not express disagreement with the previous decision or a desire to appeal.  In an April 2002 rating decision, the RO granted an increased 30 percent disability rating for Perthes Disease of the left hip, effective August 20, 2001.  The Veteran was notified of that decision on April 29, 2002.  There is no indication that the Veteran submitted a timely notice of disagreement as to the assigned 30 percent disability rating or the assigned effective date for the award of an increased 30 percent disability rating for Perthes Disease of the left hip.  

In addition, in December 2013, the RO denied service connection for status post cerebrovascular accident with residual right sided weakness.  The Veteran was notified of that decision on December 23, 2013.  There is no indication that the Veteran submitted a timely notice of disagreement as to the denial of service connection for status post cerebrovascular accident with residual right sided weakness, nor is service connection in effect for a cerebrovascular accident.  Rather, service connection is in effect for vascular dementia with depression secondary to the Veteran's service-connected left hip disability.  Thus, a claim for increase for residuals of a stroke has not and could not have been raised at any time.  

Finally, in December 2013, the RO denied entitlement to a TDIU.  The Veteran was notified of that decision on December 23, 2013.  There is no indication that the Veteran submitted a timely notice of disagreement with regard to the denial of entitlement to a TDIU.

In August 2014, the Veteran withdrew his request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2014).

In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issues of entitlement to a TDIU (see July 2015 Appellate Brief), entitlement to service connection for residuals of a stroke secondary to service-connected vascular dementia with depression (see Dr. Lessman's statement received on March 7, 2015), and whether new and material evidence has been submitted sufficient to reopen previously denied claim for service connection a right hip disability claimed as secondary to service-connected left hip avascular necrosis (see Dr. Lessman's statement received on March 7, 2015), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a certificate of eligibility for an automobile and adaptive equipment or for adaptive equipment only, entitlement to a certificate of eligibility for special adaptive housing, and entitlement to SMC based on the need for regular aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In response to a July 2014 notice that a Travel Board hearing had been scheduled with respect to the issue of entitlement to service connection for PTSD, in correspondence received from the Veteran and his representative in August 2014, prior to the promulgation of a decision in the appeal, indicated that they wished to "drop all appeal issues at this time."  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.

In response to a July 2014 notice that a Travel Board hearing had been scheduled with respect to the issue of entitlement to service connection for PTSD, written correspondence signed by and received from the Veteran and his representative in August 2014, prior to the promulgation of a decision in the appeal, indicated that they wished to "drop all appeal issues at this time."  

Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to service connection for PTSD.  Thus, the appeal as to that issue is dismissed.


ORDER

Entitlement to service connection for PTSD is dismissed.


REMAND

A remand is needed in order for the AOJ to issue the Veteran a Statement of the Case (SOC) in the matters of entitlement to a certificate of eligibility for an automobile and adaptive equipment or for adaptive equipment only, a certificate of eligibility for special adaptive housing, and entitlement to SMC based on the need for regular aid and attendance.  

A review of the record shows that the Veteran timely disputed the denial of his claims for entitlement to SMC based on the need for regular aid and attendance and entitlement to a certificate of eligibility for an automobile and adaptive equipment or for adaptive equipment only in the December 2014 rating decision, and entitlement to a certificate of eligibility for special adaptive housing in the February 2015 rating decision.  A SOC pertaining to these issues has not been issued to the Veteran.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) to the Veteran and his representative regarding his claims of entitlement to a certificate of eligibility for an automobile and adaptive equipment or for adaptive equipment only, a certificate of eligibility for special adaptive housing, and entitlement to SMC based on the need for regular aid and attendance.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning the claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


